Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-15 are pending in this Office Action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claim 1  is rejected under 35 U.S.C 103 as being patentable over Parker (USPUB 20060143202) in view of LUO (USPUB 20170109611) in further view of Xiaofan Xu ( NPL Doc: "Convolutional Neural Network for 3D Object Recognition using Volumetric Representation", 04 August 2016,  2016 First International Workshop on Sensing, Processing and Learning for Intelligent Machines (SPLINE),Pages 1-3).

As per Claim 1,  Parker  teaches A device, comprising: a memory  (memory taught within Paragraph [0020]) configured to store an octree for representing a three-dimensional shape ( Paragraph [0004]- “An octree is a generalization of the tree structure to three-dimensional space. Each node ("cube") may be subdivided into eight further nodes. FIG. 2 graphically depicts node 200 of the octree (which represents the entire spatial region associated with the octree), the first subdivided level 201 of the octree (which contains 8 nodes), and the second subdivided level 202 of the octree (which contains 64 nodes). …”) , nodes of the octree including empty nodes and non-empty nodes ( empty and non-empty nodes taught within Paragraph [0003]) , the empty nodes excluding the three-dimensional shape and being leaf nodes of the octree ( leaf nodes taught within Paragraphs [0003] AND [0025]) , and the non-empty nodes including at least a part of the three-dimensional shape ( Paragraph [0003]- “… The non-empty child nodes may be represented as a pointer to a data structure that represents the contents of the child nodes. Alternatively, the non-empty child nodes may be represented by a suitable character or code that represents the contents of the child node…”) ; 
Parker does not explicitly teach a processing unit coupled to the memory and configured to perform acts  including: obtaining the octree for representing the three-dimensional shape from the memory ;  and for nodes in the octree with a depth associated with a convolutional layer of a convolutional neural network , performing a convolutional operation of the convolutional layer to obtain an output of the convolutional layer.  
 Within analogous art , LUO teaches a processing unit coupled to the memory and configured to perform acts  ( Paragraph [0025]- “…functionality of the on-line module 200 could be incorporated in a graphical processing unit (not shown) as are well known in the art, to achieve more rapid scene labeling….” And memory taught within Paragraph [0017]- “…The off-line module 100 includes a storage element 102, typically a database or memory that includes a dataset with ground-truth image labels….”) including: obtaining the octree for representing the three-dimensional shape from the memory ( Paragraph [0021]- “…A module 206 then segments the 3D point cloud produced by the module 204 into super-voxels, typically using an octree representation. The module 206 projects each super-voxel to frames in the image with corresponding viewpoints to obtain the corresponding image patches for that super-voxel. …”) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of LUO within the modified teaching of the Efficient Data Structure mentioned by Parker because the Scene labeling of RGB-D data with interactive option mentioned by LUO provides a system and method for implementing depth information of 3D image.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Scene labeling of RGB-D data with interactive option mentioned by LUO within the modified teaching of the Efficient Data Structure mentioned by Parker  for implementation of a system and method for a depth information of 3D image.
Combination of Parker and LUO does not explicitly teach nodes in the octree with a depth associated with a convolutional layer of a convolutional neural network, performing a convolutional operation of the convolutional layer to obtain an output of the convolutional layer.
 	However, within analogous art, Xiaofan Xu teaches nodes in the octree with a depth associated with a convolutional layer of a convolutional neural network (Page 2- Col. 2- “….B. Volumetric Accelerator (VOLA)The existing 3D CNNs use 3D point cloud data as training data [22] or RGB channel along with depth channel for building 3D CNNs [20], [21], [23], [24], [25]. However, VOLA representation is used in this study to represent the 3D objects to CNNs. This software library has been proposed by the authors for creating, manipulating, and visualizing volumetric data (It is under examination as a patent). More specifically, VOLA deals with regular volumetric grids, known as voxels, and stores only a single bit of information to represent each voxel. VOLA uses an octree data structure to store the voxels.”) , performing a convolutional operation of the convolutional layer to obtain an output of the convolutional layer ( Page 3- Col. 2- “…The first and second convolutional layers contain 20 and 50 kernels of size 5×5, respectively. In the Pooling layers, max pooling of 2×2 is applied on each of the feature maps output of convolutional layers. Passing through multiple convolutional, max pooling, and fully connected layers, converts the input 2D VOLA image into a 10×1 vector,…” AND Fig. 8) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Xiaofan Xu within the  combined modified teaching of the Efficient Data Structure mentioned by Parker and  the Scene labeling of RGB-D data with interactive option mentioned by LUO because the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu provides a system and method for implementing neural network training process for 3D image reconstruction. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu within the  combined modified teaching of the Efficient Data Structure mentioned by Parker and  the Scene labeling of RGB-D data with interactive option mentioned by LUO for implementation of a system and method for a neural network training process for 3D image reconstruction.
2.	Claims 3 and 9   are rejected under 35 U.S.C 103 as being patentable over Parker (USPUB 20060143202) in view of LUO (USPUB 20170109611) in further view of Xiaofan Xu ( NPL Doc: "Convolutional Neural Network for 3D Object Recognition using Volumetric Representation", 04 August 2016,  2016 First International Workshop on Sensing, Processing and Learning for Intelligent Machines (SPLINE),Pages 1-3) and Kun Zhou( NPL Doc: " Data-Parallel Octrees for Surface Reconstruction ", 19 May 2010. IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, VOL. 17, NO. 5, MAY 2011 ,Pages  669-677).
As per Claim 3, Combination of Parker , LOU and Xiafan Xu teach claim 1, 
Combination of Parker , LOU and Xiafan Xu  does not explicitly teach wherein obtaining the octree for representing the three-dimensional shape comprises: receiving a data signal representing the three-dimensional shape ; and in response to receiving the data signal, determining the octree for representing the three-dimensional shape.
Within analogous art, Kun Zhou teaches wherein obtaining the octree for representing the three-dimensional shape ( Page 670- Col.2- “….Their octree is represented as a dense 3D array of numbers, where the value in each voxel indicates the hierarchy level of the leaf node covering that voxel. In other words, only leaf  nodes are generated. Our octrees are significantly more complicated than all these octrees. Specifically, our octrees provide information about vertices, edges, and faces of octree nodes, as well as the links to all neighbors of each octree node. This information is necessary for GPU surface reconstruction…”)  comprises: receiving a data signal representing the three-dimensional shape ( Page 671- Col. 2- “…indicating the path from the root to this node in the octree.
Therefore, a shuffled xyz key at depth D has 3D bits.Currently, we use 32 bits to represent the key, allowing a maximum tree depth of 10. The unused bits are set to zero. Sample points. Each octree node records the sample points enclosed by the node….”) ; and in response to receiving the data signal, determining the octree for representing the three-dimensional shape ( 3D structure construction within Octree algorithm  taught within Page 671- Fig. 1 and Page 671 - 3.1 Octree Data Structure ) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Kun Zhou within the  combined modified teaching of the Efficient Data Structure mentioned by Parker and  the Scene labeling of RGB-D data with interactive option mentioned by LUO and  the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu because the  Data-Parallel Octrees for Surface Reconstruction mentioned by Kun Zhou provides a system and method for implementing surface reconstruction  algorithm for 3D images utilizing  GPU.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Data-Parallel Octrees for Surface Reconstruction mentioned by Kun Zhou within the  combined modified teaching of the Efficient Data Structure mentioned by Parker and  the Scene labeling of RGB-D data with interactive option mentioned by LUO and  the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu for implementation of surface reconstruction  algorithm for 3D images utilizing  GPU.

As per Claim 9, Combination of Parker , LOU and Xiafan Xu teach claim 1,
Within analogous art, Kun Zhou teaches wherein the device is a graphic processing unit (GPU) ( Page 671-GPU OCTREE CONSTRUCTION) .  







3.	Claims 10 and 14    are rejected under 35 U.S.C 103 as being patentable over Parker (USPUB 20060143202) in view of Xiaofan Xu ( NPL Doc: "Convolutional Neural Network for 3D Object Recognition using Volumetric Representation", 04 August 2016,  2016 First International Workshop on Sensing, Processing and Learning for Intelligent Machines (SPLINE),Pages 1-3).

As per Claim 10,  Parker  teaches A computer-implemented method, comprising: obtaining an octree for representing a three-dimensional shape( Paragraph [0004]- “An octree is a generalization of the tree structure to three-dimensional space. Each node ("cube") may be subdivided into eight further nodes. FIG. 2 graphically depicts node 200 of the octree (which represents the entire spatial region associated with the octree), the first subdivided level 201 of the octree (which contains 8 nodes), and the second subdivided level 202 of the octree (which contains 64 nodes). …”), nodes of the octree including empty nodes and non-empty nodes ( empty and non-empty nodes taught within Paragraph [0003]), the empty nodes excluding the three- dimensional shape and being leaf nodes of the octree ( leaf nodes taught within Paragraphs [0003] AND [0025]), and the non-empty nodes including at least a part of the three-dimensional shape ( Paragraph [0003]- “… The non-empty child nodes may be represented as a pointer to a data structure that represents the contents of the child nodes. Alternatively, the non-empty child nodes may be represented by a suitable character or code that represents the contents of the child node…”); 
Parker  does not explicitly teach  nodes in the octree with a depth associated with a convolutional layer of a convolutional neural network, performing a convolutional operation of the convolutional layer to obtain an output of the convolutional layer.  
However, within analogous art, Xiaofan Xu teaches nodes in the octree with a depth associated with a convolutional layer of a convolutional neural network  (Page 2- Col. 2- “….B. Volumetric Accelerator (VOLA)The existing 3D CNNs use 3D point cloud data as training data [22] or RGB channel along with depth channel for building 3D CNNs [20], [21], [23], [24], [25]. However, VOLA representation is used in this study to represent the 3D objects to CNNs. This software library has been proposed by the authors for creating, manipulating, and visualizing volumetric data (It is under examination as a patent). More specifically, VOLA deals with regular volumetric grids, known as voxels, and stores only a single bit of information to represent each voxel. VOLA uses an octree data structure to store the voxels.”) , performing a convolutional operation of the convolutional layer to obtain an output of the convolutional layer ( Page 3- Col. 2- “…The first and second convolutional layers contain 20 and 50 kernels of size 5×5, respectively. In the Pooling layers, max pooling of 2×2 is applied on each of the feature maps output of convolutional layers. Passing through multiple convolutional, max pooling, and fully connected layers, converts the input 2D VOLA image into a 10×1 vector,…” AND Fig. 8) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Xiaofan Xu within the modified teaching of the Efficient Data Structure mentioned by Parker because the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu provides a system and method for implementing neural network training process for 3D image reconstruction. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu within the  modified teaching of the Efficient Data Structure mentioned by Parker for implementation of a system and method for a neural network training process for 3D image reconstruction.

As per Claim 14,   Parker  teaches A computer program product including instructions tangibly stored on a computer readable medium( Paragraph [0025]) , the instructions, when executed by a machine, causing the machine to implement a method( Paragraph [0028]- “…particular embodiments of the process, machine, manufacture, composition of matter, means, methods and steps described in the specification. As one of ordinary skill in the art will readily appreciate from the disclosure of the present invention, processes, machines…”),  comprising: obtaining an octree for representing a three-dimensional shape( Paragraph [0004]- “An octree is a generalization of the tree structure to three-dimensional space. Each node ("cube") may be subdivided into eight further nodes. FIG. 2 graphically depicts node 200 of the octree (which represents the entire spatial region associated with the octree), the first subdivided level 201 of the octree (which contains 8 nodes), and the second subdivided level 202 of the octree (which contains 64 nodes). …”), nodes of the octree including empty nodes and non-empty nodes( empty and non-empty nodes taught within Paragraph [0003]),
 the empty nodes excluding the three- dimensional shape and being leaf nodes of the octree ( leaf nodes taught within Paragraphs [0003] AND [0025]), and the non-empty nodes including at least a part of the three-dimensional shape( Paragraph [0003]- “… The non-empty child nodes may be represented as a pointer to a data structure that represents the contents of the child nodes. Alternatively, the non-empty child nodes may be represented by a suitable character or code that represents the contents of the child node…”); 
  	Parker  does not explicitly teach  for nodes in the octree with a depth associated with a convolutional layer of a convolutional neural network, performing a convolutional operation of the convolutional layer to obtain an output of the convolutional layer.  
However, within analogous art, Xiaofan Xu teaches nodes in the octree with a depth associated with a convolutional layer of a convolutional neural network (Page 2- Col. 2- “….B. Volumetric Accelerator (VOLA)The existing 3D CNNs use 3D point cloud data as training data [22] or RGB channel along with depth channel for building 3D CNNs [20], [21], [23], [24], [25]. However, VOLA representation is used in this study to represent the 3D objects to CNNs. This software library has been proposed by the authors for creating, manipulating, and visualizing volumetric data (It is under examination as a patent). More specifically, VOLA deals with regular volumetric grids, known as voxels, and stores only a single bit of information to represent each voxel. VOLA uses an octree data structure to store the voxels.”) , performing a convolutional operation of the convolutional layer to obtain an output of the convolutional layer ( Page 3- Col. 2- “…The first and second convolutional layers contain 20 and 50 kernels of size 5×5, respectively. In the Pooling layers, max pooling of 2×2 is applied on each of the feature maps output of convolutional layers. Passing through multiple convolutional, max pooling, and fully connected layers, converts the input 2D VOLA image into a 10×1 vector,…” AND Fig. 8) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Xiaofan Xu within the modified teaching of the Efficient Data Structure mentioned by Parker because the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu provides a system and method for implementing neural network training process for 3D image reconstruction. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu within the  modified teaching of the Efficient Data Structure mentioned by Parker for implementation of a system and method for a neural network training process for 3D image reconstruction.

4.	Claim 12  is rejected under 35 U.S.C 103 as being patentable over Parker (USPUB 20060143202) in view of Xiaofan Xu ( NPL Doc: "Convolutional Neural Network for 3D Object Recognition using Volumetric Representation", 04 August 2016,  2016 First International Workshop on Sensing, Processing and Learning for Intelligent Machines (SPLINE),Pages 1-3) in further view of  Kun Zhou( NPL Doc: " Data-Parallel Octrees for Surface Reconstruction ", 19 May 2010. IEEE TRANSACTIONS ON VISUALIZATION AND COMPUTER GRAPHICS, VOL. 17, NO. 5, MAY 2011 ,Pages  669-677).
As per Claim 12,   Combination of Parker and Xiafan Xu teach claim 10,
Within analogous art, Kun Zhou teaches wherein obtaining an octree for representing a three-dimensional shape ( Page 670- Col.2- “….Their octree is represented as a dense 3D array of numbers, where the value in each voxel indicates the hierarchy level of the leaf node covering that voxel. In other words, only leaf  nodes are generated. Our octrees are significantly more complicated than all these octrees. Specifically, our octrees provide information about vertices, edges, and faces of octree nodes, as well as the links to all neighbors of each octree node. This information is necessary for GPU surface reconstruction…”) comprises: receiving a data signal representing the three-dimensional shape ( Page 671- Col. 2- “…indicating the path from the root to this node in the octree.
Therefore, a shuffled xyz key at depth D has 3D bits. Currently, we use 32 bits to represent the key, allowing a maximum tree depth of 10. The unused bits are set to zero. Sample points. Each octree node records the sample points enclosed by the node….”) ; and in response to receiving the data signal, determining the octree for representing the three-dimensional shape ( 3D structure construction within Octree algorithm  taught within Page 671- Fig. 1 and Page 671 - 3.1 Octree Data Structure ) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Kun Zhou within the  combined modified teaching of the Efficient Data Structure mentioned by Parker and  the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu because the  Data-Parallel Octrees for Surface Reconstruction mentioned by Kun Zhou provides a system and method for implementing surface reconstruction  algorithm for 3D images utilizing  GPU.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Data-Parallel Octrees for Surface Reconstruction mentioned by Kun Zhou within the  combined modified teaching of the Efficient Data Structure mentioned by Parker and  the Convolutional Neural Network for 3D Object Recognition using Volumetric Representation mentioned by Xiaofan Xu for implementation of surface reconstruction  algorithm for 3D images utilizing  GPU.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

5.          Claims 2,4,5,6,7,8,11,13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 2, prior art of record does not teach or suggest the limitation mentioned within claim 2: “wherein obtaining the octree for representing the three-dimensional shape comprises obtaining, based on a spatial segmentation for the three-dimensional shape, at least one of: an index of a node of the octree; a label of a node of the octree, the label at least indicating whether the node is an empty node or a non-empty node; shape data of a node of the octree, the shape data at least indicating a shape of the three-dimensional shape in the node; and a hierarchical structure of the octree.  ”  

As to claim 4, prior art of record does not teach or suggest the limitation mentioned within claim 4: “…performing a convolutional operation of the convolutional layer comprises:   determining eight nodes having a same parent node from the nodes with the depth associated with the convolutional layer; determining a node neighborhood of the eight nodes based on the octree, the node neighborhood including nodes adjacent to at least one of the eight nodes; and performing the operation of the convolutional layer for the eight nodes on the node neighborhood. ”  

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the convolutional neural network includes a pooling layer, and wherein the acts further include: determining eight nodes having a same parent node from nodes with a depth associated with the pooling layer; and performing a down-sampling operation on shape data of the eight nodes. ”  
 
As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “…the convolutional neural network includes an unpooling layer and the acts further include: determining eight nodes having a same parent node from nodes with a depth associated with the unpooling layer; and performing an up-sampling operation on shape data of the eight nodes. ”  

As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7: “…the convolutional neural network includes a deconvolutional layer and the acts further include: determining eight nodes having a same parent node from nodes with a depth associated with the deconvolutional layer; determining a node neighborhood of the eight nodes based on the octree, the node neighborhood including nodes adjacent to at least one of the eight nodes; and performing an operation of the deconvoluitonal layer for the eight nodes on the node neighborhood.   ”  

As to claim 8, Claim 8 depends on objected allowable claim 2, therefore claim 8 is objected as allowable claim . 

As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11: “…obtaining an octree for representing a three-dimensional shape comprises obtaining, based on a spatial segmentation for the three-dimensional shape, at least one of: an index of a node of the octree; a label of a node of the octree, the label at least indicating whether the node is an empty node or a non-empty node; shape data of a node of the octree, the shape data at least indicating a shape of the three-dimensional shape in the node; and a hierarchical structure of the octree.”  

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13: “…performing a convolutional operation of the convolutional layer comprises: determining eight nodes having a same parent node from the nodes with the depth associated with the convolutional layer; determining a node neighborhood of the eight nodes based on the octree, the node neighborhood including nodes adjacent to at least one of the eight nodes; and   performing the operation of the convolutional layer for the eight nodes on the node neighborhood.”  

As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15: “…obtaining an octree for representing a three-dimensional shape comprises obtaining, based on a spatial segmentation for the three-dimensional shape, at least one of: an index of a node of the octree; a label of a node of the octree, the label at least indicating whether the node is an empty node or a non-empty node; shape data of a node of the octree, the shape data at least indicating a shape of the three-dimensional shape in the node; and a hierarchical structure of the octree.  ”  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637